Title: To James Madison from Joseph Pulis, 21 February 1802 (Abstract)
From: Pulis, Joseph
To: Madison, James


21 February 1802, Malta. Reports recent arrival of the frigate Boston, which will sail 22 Feb. for Tripoli, having just heard that a Tripolitan corsair was ready to leave port. Believes the corsair will not dare put to sea after sighting the frigate. Will give this information to commanders of all frigates that come to the island. Mentions that Lord Keith and his vessels will shortly leave Malta as ordered, emptying the island of two British regiments in a few days. Also announces the impending arrival of the grand master of the Order of St. John of Jerusalem. Bad harvests in Tripoli have caused famine. The pasha sent an army of three thousand men to collect taxes. It met with a hostile reception and only eight hundred men returned. The Philadelphia has been compelled to put into port to dry out damp powder. Will do what he can to assist.
 

   RC (DNA: RG 59, CD, Malta, vol. 1). 2 pp.; in French.


   A full transcription of this document has been added to the digital edition.
